Case 1:20-cv-23114-BB Document 29 Entered on FLSD Docket 12/04/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-23114-BLOOM/Louis

 HARVEY C. BROOKS, III,

         Plaintiff,
 v.

 UNITED STATES DEPARTMENT OF
 VETERANS AFFAIRS,

       Defendant.
 ________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Plaintiff’s Request to Register with the Court’s

 Electronic Case Filing (ECF) System, ECF No. [24] (“Motion”).1

         Rule 5(d)(3)(B), Fed. R. Civ. P., provides that pro se litigants “may file electronically only

 if allowed by court order or by local rule” and “may be required to file electronically only by court

 order, or by a local rule that includes reasonable exceptions.” Southern District of Florida Local

 Rule 5.1(b), moreover, states that pro se parties are exempted from the service and filing of

 documents via CM/ECF “pursuant to Section 2C of the CM/ECF Administrative Procedures.”

 That section, in turn, directs that

         Pro se litigants will not be permitted to register as Users at this time and must file
         their documents in the conventional manner, unless otherwise allowed by court
         order or by local rule. Pro se litigants may access the electronic record at the public
         counter in the Clerk’s Office in all divisions or through PACER. Pro se litigants
         will be served and noticed by U.S. mail or in person (or, if agreed, by email), unless
         there is consent to receive notices electronically as indicated below.

 Id. (emphasis added).


 1
   The Motion inaccurately requests that Plaintiff be permitted to register with, access, and file
 pleadings via the ECF system for the United States District Court for the Eastern District of
 Pennsylvania, rather than this district.
Case 1:20-cv-23114-BB Document 29 Entered on FLSD Docket 12/04/2020 Page 2 of 2

                                                              Case No. 20-cv-23114-BLOOM/Louis


        The Court has been advised that the NextGen system is not updated to allow pro se filings.

 Although efforts are underway to allow pro se filings through CM/ECF, the system does not permit

 pro se parties to electronically file court documents with the Clerk’s office at this time. Therefore,

 until such time as the Clerk’s office can process pro se electronic filings, Plaintiff must file

 documents through the conventional method.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [24], is

 DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 4, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Harvey C. Brooks, III
 637 NW 99th Terrace
 Coral Springs, FL 33071
 321-243-6312
 Email: hcbrooks@att.net




                                                   2
